IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 10, 2009

                                     No. 08-20641                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



SENETRA CARTER

                                                   Plaintiff-Appellant
v.

NATIONWIDE MUTUAL INSURANCE COMPANY; NATIONWIDE
HEALTH CARE PLAN

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CV-557


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Senetra Carter appeals the district court’s grant of summary judgment to
her employer, Nationwide Mutual Insurance Company (“Nationwide”), and to
the Nationwide Health Care Plan (“Plan”) in this disability benefits case arising
under the Employee Retirement Income Security Act. We AFFIRM.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20641

      Carter was employed by Nationwide in a secretarial position. The Plan
paid her long-term disability benefits for fourteen months after she stopped
working. It then terminated the benefits after deciding that Carter no longer
qualified as disabled. This decision was based on a review of Carter’s medical
records and several examinations performed by independent physicians.
      Carter’s principal argument on appeal is that the Plan abused its
discretion in making this determination, primarily in its weighing of evaluations
by her personal physicians versus those of the independent doctors. She also
argues that a recent Supreme Court decision has changed the law such that
closer scrutiny of the benefits decision in this case is required. See Metro. Life
Ins. Co. v. Glenn, 128 S. Ct. 2343 (2008).
       Essentially for the reasons explained by the district court in its initial
opinion, we conclude that no abuse of discretion has been shown. Glenn was
decided after the district court’s initial order.   The district court issued a
subsequent opinion finding that Glenn made no significant change to the
standard of review. Decision from this court after Glenn have not answered all
the questions the new decision poses for the “sliding scale” standard of deference
previously employed by this circuit. It is clear, though, that Glenn requires no
more than that a potential conflict of interest must be considered as one factor
among many in assessing whether an abuse of discretion occurred. It does not
require de novo review of claim denials. See Sanders v. Unum Life Ins. Co. of
Am., 553 F.3d 922, 925 (5th Cir. 2008).
      This is not a case where the other considerations are in such complete
equipoise that we must use the conflict as a “tiebreaker” to determine whether
there was an abuse of discretion. Glenn, 128 S. Ct. at 2351. The issue was not
whether Carter suffered from any pain or physical symptoms, but whether she
was disabled from working as defined by her policy. The Plan was under no
burden to “accord special weight to the opinions of” Carter’s personal physicians,

                                        2
                                 No. 08-20641

nor was there “any discrete burden of explanation when [the Plan] credit[ed]
reliable evidence” from the multiple independent evaluations that conflicted with
Carter’s preferred evidence. Black & Decker Disability Plan v. Nord, 538 U.S.
822, 834 (2003).
      Carter has not shown that the district court committed any error.
Accordingly, its judgment is AFFIRMED.




                                       3